Exhibit 10.1

ENGINEERING, PROCUREMENT AND CONSTRUCTION CONTRACT

AMENDMENT NO. 1

Pursuant to the ENGINEERING, PROCUREMENT AND CONSTRUCTION CONTRACTS (each a
“Contract” or all the “Contracts”) by and between El Dorado Ammonia LLC and El
Dorado Chemical Company (“Owners”), and Leidos Constructors LLC, formerly SAIC
Constructors, LLC (“EPC Contractor”), dated August 12, 2013 (531-NH3 Ammonia
Plant), November 6, 2013 (533-DMW2 ISBL), November 6, 2013 (546-NACSAC Plinkie
Plant) and December 31, 2013 (599-OSBL), the following amendment is hereby
agreed and authorized by the Parties (the “Amendment”).

General Amendments to all Contracts

The Parties agree to amend the payment terms of each of the Contracts as
follows:

1. Beginning with all invoices and amounts due after Owners’ payment of
$8,697,692.36 to EPC Contractor on October 2, 2015 and ending no later than
December 10, 2015, EPC Contractor shall accept short term payment terms under
the Contracts per the following:

a) Net 60 days not to exceed $50,000,000 outstanding at any time (“Revised
Terms”).

b) Owner shall pay EPC Contractor on net 30 day terms for any amount of
outstanding invoices submitted by EPC Contractor under the Contracts for any
value in excess of $50,000,000 beginning with the first invoice date after
October 2, 2015.

Provided that Owner, within 72 hours after closing financing for the remainder
of all projects contained within the Contracts but no later than December 10,
2015, shall pay to EPC Contractor all outstanding invoices that are more than 30
days old. All remaining outstanding invoices will revert to net 30, and be paid
as stated in the terms of the Contracts.

2. Based on changes to the scope of the Contracts as claimed by EPC Contractor,
as well as delays which were outside the control of EPC Contractor as claimed by
EPC Contractor, and which have occurred prior to the date of this Amendment,
Owner shall increase the General Conditions payable to EPC Contractor for
Contracts 531-NH3 Ammonia Plant, 533-DMW2 ISBL and 599-OSBL by Six Million Two
Hundred Thousand Dollars ($6,200,000) in total. The specific changes to the
General Conditions of each affected Contract are set forth below, under Specific
Amendments to each Contract. No other changes to the General Conditions shall be
compensable to EPC Contractor for events occurring prior to the date of this
Amendment. If additional scope changes or delays are claimed by EPC Contractor
following the date of this Amendment, the Parties shall address said changes or
delays under the terms of the Contracts.

3. EPC Contractor shall accept a reduced mark-up of 2.25% for a part of the
Variable Cost Portion of Work. The reduced 2.25% markup will apply to all
invoices submitted after October 18, 2015, not to exceed application to a total
of Seventy Million Dollars ($70,000,000) of Direct Costs, in the aggregate, for
all Contracts. When the Variable Cost Portion of Work, beginning with invoices
submitted after October 18, 2015, exceeds Seventy Million Dollars ($70,000,000),
EPC Contractor shall be paid the full mark-up rate of 4.5% for all additional
Direct Costs incurred by EPC Contractor for all Contracts. EPC Contractor’s
records, at the time of execution of this Amendment, indicate that total Direct
Costs billed to Owner for all Contracts is approximately $179,544,000.
Therefore, EPC Contractor shall be entitled to the full 4.5% mark-up rate once
its Direct Costs billings exceed $249,644,000.



--------------------------------------------------------------------------------

Specific Amendments to each Contract

Contract 531-NH3 Ammonia Plant is amended as follows:

Two Million Two Hundred Thousand Dollars ($2,200,000) shall be added to the
General Conditions for this Contract.

The Scheduled Mechanical Completion date shall be amended to be February 8,
2016.

ARTICLE 4

4.1 the “Completion Date” shall be changed to April 8, 2016.

4.3.1 “…September 30, 2015…” shall be replaced with “…June 8, 2016…”

Nothing in this Amendment shall act as a release, settlement, waiver, or
otherwise limit or reduce the Parties’ rights, obligations or responsibilities
under the Contracts including in relation to the Work performed to-date, delays,
and the Parties’ responsibility for same. In all other respects the terms of the
Amendment or Contracts shall remain in full force and effect and unchanged.

Contract 533-DMW2 ISBL is amended as follows:

Seven Hundred Thousand Dollars ($700,000) shall be added to the General
Conditions for this Contract.

The Scheduled Mechanical Completion date shall be amended to be August 7, 2015.

ARTICLE 4

4.1 the “Completion Date” shall be changed to September 7, 2015.

4.3.1 “…August 1, 2015…” shall be replaced with “…November 7, 2015…”

Nothing in this Amendment shall act as a release, settlement, waiver, or
otherwise limit or reduce the Parties’ rights, obligations or responsibilities
under the Contracts including in relation to the Work performed to-date, delays,
and the Parties’ responsibility for same. In all other respects the terms of the
Amendment or Contracts shall remain in full force and effect and unchanged.

Contract 599-OSBL is amended as follows:

Three Million Three Hundred Thousand Dollars ($3,300,000) shall be added to the
General Conditions for this Contract.



--------------------------------------------------------------------------------

The Scheduled Mechanical Completion date for all OSBL Work shall be amended to
be December 31, 2015.

ARTICLE 4

Paragraph 4.1 is stricken in its entirety, and replaced as follows:

4.1 Commencement and Completion. EPC Contractor shall commence the Work
immediately and shall achieve Mechanical Completion for all OSBL Work no later
than December 31, 2015 (the “Completion Date”). The Completion Date may be
altered only as provided in this Amendment and any liability for EPC Contractor
thereto is limited as further set forth in Article 20 herein.

Paragraph 4.3.1 is stricken in its entirety, and replaced as follows:

4.3.1 Up to a maximum total amount of $250,000, EPC Contractor shall pay to
Owner as liquidated damages and not as a penalty the sum of $2,500 per day for
each full day of delay if EPC Contractor fails to achieve Mechanical Completion
of all OSBL Work by April 30, 2016 (subject to automatic extension for
Unavoidable Excusable Delay), provided such delay is due to a) failure by EPC
Contractor to prosecute the Work with diligence, or b) EPC Contractor’s or
Subcontractor’s negligence.

Nothing in this Amendment shall act as a release, settlement, waiver, or
otherwise limit or reduce the Parties’ rights, obligations or responsibilities
under the Contracts including in relation to the Work performed to-date, delays,
and the Parties’ responsibility for same. In all other respects the terms of the
Amendment or Contracts shall remain in full force and effect and unchanged.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Amendment to the Contracts to
be executed on this 20th day of October, 2015.

 

Owner:

 

El Dorado Ammonia, LLC and

El Dorado Chemical Company

By:   /s/ Tony M. Shelby   Tony M. Shelby, Executive Vice President Leidos
Constructors, LLC: By:   /s/ Michael B. Gwyn   Michael B. Gwyn, President